    Case: 1:19-cv-03179 Document #: 62 Filed: 03/12/20 Page 1 of 6 PageID #:314




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MARK TREADWELL,                              )
                                             )   No. 19 CV 03179
       Plaintiff,                            )
                                             )   Judge Kendall
       v.                                    )
                                             )   Magistrate Judge Schenkier
Chicago Police Officers                      )
DAVID SALGADO (#16347),                      )
XAVIER ELIZONDO (#1340), and                 )
the CITY OF CHICAGO, Illinois.               )
                                             )
       Defendants.                           )


    PLAINTIFF’S POSITION PAPER REGARDING DEFENDANTS’ JOINT
                REQUEST TO STAY THE PROCEEDINGS

       Plaintiff MARK TREADWELL, by his attorneys Matthew Madden and Molly

Armour, file this position paper regarding Defendants Salgado and Elizondo’s request to

stay discovery, states as follows:

       In October 2019, Defendants Salgado and Elizondo were convicted in federal

court of numerous criminal counts, including conspiracy to deprive residents of Chicago

of the right to be free from unreasonable searches pursuant to warrants knowingly

obtained through false and fabricated information. Following the convictions at trial,

both defendants filed motions for a new trial, which were denied by Judge Kennelly.

Defendant Elizondo is scheduled to be sentenced on March 18, 2020, followed by

Defendant Salgado’s sentencing hearing shortly thereafter. Both defendants requested

that this Court stay these civil proceedings for an unspecified amount of time until they

have “exhausted the criminal process.” Plaintiff agrees that it is reasonable to stay the

proceedings through the defendants’ sentencing hearings, however a stay for some

                                             1
    Case: 1:19-cv-03179 Document #: 62 Filed: 03/12/20 Page 2 of 6 PageID #:315




indeterminate length of time after the sentencing hearings are completed is not

warranted.

       In determining whether a stay is appropriate in a civil case based on the existence

of a criminal proceeding, the Court should consider six factors: (1) whether the civil

action involves the same subject matter as the criminal investigation, and whether the

government initiated both proceedings; (2) the posture of the criminal proceeding; (3)

the public interests at stake; (4) judicial efficiency; (5) the prejudice, if any, that a stay

would cause the civil plaintiff; and (6) the prejudice that the defendant will suffer if a

stay is not issued. See e.g., U.S. v. All Meat and Poultry Products Stored at Lagrou

Cold Storage, 02 C 5145, 2006 WL 27119, at *2 (N.D. Ill. Jan. 4, 2006). A stay in civil

proceedings is “the exception, not the rule,” however a stay can be appropriate if the

absence of the stay places a defendant in the untenable situation of choosing between

preserving the right against self-incrimination or fully defending against the civil action.

See, e.g., Estate of Swayzer v. Armor Correctional Health Services, Inc., No. 16-CV-

1703, 2018 WL 1535953, *2-3 (E.D. Wis., Mar. 29, 2018)(citing cases).

       The defendants’ initial request for stay claims that this civil case involves “the

same subject matter as the criminal case.” Treadwell v. Salgado, et al., 19 CV 3179 ECF

#34 at 3 (N.D. Ill. Jul. 30, 2019). This is simply not accurate. The charges for which

both defendants stand convicted involves different, albeit similar, conduct than is

alleged as part of this civil suit. Neither the criminal indictment, nor the counts the

defendants were convicted of include any specific conduct related to Mr. Treadwell,

accordingly, it is squarely not the same subject matter. See B.A. v. Bohlmann, No. 09-

CV-346-BBC, 2009 WL 3270124, at *3 (W.D. Wis. Oct. 8, 2009) (denying a stay because



                                               2
    Case: 1:19-cv-03179 Document #: 62 Filed: 03/12/20 Page 3 of 6 PageID #:316




“none of plaintiffs in this case are complainants in the pending criminal case;” the fact

that “they involve ‘similar allegations’” was insufficient to grant a stay).

       Plaintiff agrees that the allegations made by them are “similar” to the facts

underlying the criminal conviction. Indeed, the prosecution did present evidence

regarding the fraudulent “J. Doe” warrant leading to Mr. Treadwell’s arrest at the

criminal trial pursuant to FRE 404(b). Subsequently, the United States Attorney’s

Office requested that Mr. Treadwell testify for purposes of aggravation at the evidentiary

portion of the sentencing hearings. This testimony by Mr. Treadwell was presented to

Judge Kennelly on March 11, 2020. So while there are certainly similarities between the

conduct underlying the counts of conviction and this civil suit, they are not the same

subject matter because Mr. Treadwell’s claims appear nowhere in the charging

documents, and no count of conviction is based on the specific conduct at the heart of

this civil action. The similarities between the convictions and this suit are the result of

the Defendants’ own modus operandi and widespread abuse of the “J. Doe” warrant

system.

       Once the defendants are sentenced, the judgments of the district court are

considered final, unless and until the judgment is vacated by a higher Court. The

criminal proceedings in the district court are completed and this civil suit should

proceed accordingly. Defendants indicate an intention to appeal, a process that is of

indeterminate length. Their new request to continue the stay beyond the sentencing

hearings also represents a “moving of the goal-posts,” so to speak, from their earlier

position. In their initial joint motion seeking a stay, defendants cite the defendants’

original October criminal trial date and point out that this civil action “could continue in

earnest mere months from now.” Treadwell v. Salgado, et al., 19 CV 3179 ECF #34 at 3

                                              3
    Case: 1:19-cv-03179 Document #: 62 Filed: 03/12/20 Page 4 of 6 PageID #:317




(N.D. Ill. Jul. 30, 2019). So in the event that their appeals are denied months or even

over a year down the line, do they simply intend to shift to a habeus petition or a Section

2255 action to claim that the criminal process has not been exhausted? Once both

defendants are sentenced, the verdicts and sentences will be considered final judgment

and this case should proceed accordingly.

       The public interest and judicial efficiency will suffer if the stay on the proceedings

is extended. In their initial filing, defendants claim that the primary public interest was

in “seeing that the protections afforded by the Fifth Amendment are safeguarded.” Id.

The potential Fifth Amendment issue goes to the heart of a different question than

whether a stay is appropriate at this stage. In the event that the Court continues the stay

in this case, the Fifth Amendment question is moot. Additionally, neither defendant has

actually claimed that he would exercise his Fifth Amendment privilege if the stay were

lifted. There is serious question regarding whether Defendant Elizondo has waived his

privilege after deciding to testify and perjure himself at his criminal trial. In any event,

the question of how the Fifth Amendment privileges might affect the proceedings is a

different one from, and properly addressed after, the issue of whether a stay is

appropriate at this point. It is certainly not in the interest of the public or judicial

efficiency to allow this case to languish indefinitely while the defendants “exhaust” the

criminal process indefinitely.

       Mr. Treadwell could certainly be prejudiced by a further stay to the proceedings.

Most specifically, the “J. Doe” informant supposedly relied upon by the defendants in

obtaining the warrant that led to Mr. Treadwell’s unlawful arrest and detainment is, by

his own admission, a drug addict who abuses serious narcotics on a regular basis. The

unfortunate reality is that this informant’s addiction and lifestyle place his well-being at

                                               4
    Case: 1:19-cv-03179 Document #: 62 Filed: 03/12/20 Page 5 of 6 PageID #:318




risk. As more time passes, is a realistic concern that he could simply disappear off the

grid at some point, rendering the ability to produce him at trial a legitimate issue. This

could cause serious prejudice to Mr. Treadwell because this informant testified at the

criminal trial that he was never brought before a judge to swear out the affidavit

attached to the warrant at issue in this case, and that the signature affixed to the warrant

was not his. Furthermore, this informant admitted to the FBI that he lied about buying

drugs from Mr. Treadwell. The uncertainty of this potential witness’ lifestyle creates a

serious risk of prejudice to Mr. Treadwell.

       In sharp contrast, after the sentencing hearings the defendants will not be

prejudiced by lifting the stay in this case. The factual record that the appeal will be

decided upon will be established once those hearings are complete. Allowing discovery

to proceed in this civil case is highly unlikely to affect the record for the criminal case in

any way. This Court should lift the stay as to Defendants Salgado and Elizondo.

       Heck Analysis

       In Heck v. Humphrey, 512 U.S. 486-87 (1994), a plaintiff filed a Section 1983 suit

challenging the validity of his own state court conviction. The Court ruled that a state

prisoner may not bring a civil suit questioning the validity of his conviction until that

conviction has been set aside. Counsel fails to recognize Heck’s applicability to this case.

Certainly, Mr. Treadwell is not barred from bringing an action against Defendants

Salgado and Elizondo until such time as their convictions are set aside. The result of

this civil lawsuit will have no effect on the criminal convictions of the defendants,

therefore the analysis in Heck would not seem to apply here.




                                              5
    Case: 1:19-cv-03179 Document #: 62 Filed: 03/12/20 Page 6 of 6 PageID #:319




                                    CONCLUSION

       The Court should lift the stay and allow discovery to proceed as to all defendants

in this case.



Dated: March 12, 2020
                                                       Respectfully Submitted,

                                                        s/ Matthew J. Madden

                                                       Matthew J. Madden
                                                       Attorney At Law, LLC
                                                       209 S. LaSalle, 7th Floor
                                                       Chicago, IL 60604
                                                       (312) 762-9473
                                                       matt@mjmaddenlaw.com


                                                        s/ Molly Armour

                                                       Molly Armour
                                                       Law Office of Molly Armour
                                                       4050 N. Lincoln Avenue
                                                       Chicago, IL 60618
                                                       (773) 746-4849
                                                       armourdefender@gmail.com

                                                       Attorneys for Mark Treadwell




                                            6
